—Order and judgment unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment. There are triable issues of fact whether defendant breached a duty of care to motorists by failing to install a stop sign or traffic light and whether the absence of those devices was a proximate cause of the accident (see, Alexander v Eldred, 63 NY2d 460). (Appeal from Order and Judgment of Supreme Court, Niagara County, Mintz, J.—Summary Judgment.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.